DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 21 (Fig. 9).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
In the preamble of claims 2-20, “The apparatus” should be --The metering and planting mechanism--.
Claim 1, line 6, “with least” should be --with at least--.
Claim 4, “the profile contact surface” should be --the at least one profile contact surface--.
Claim 5, “the seed holding interface” should be --the at least one seed holding interface--.
6, line 2, --the-- should be added before “at least one axis--.
Claim 6, line 2, “the singulation mechanism” should be --the singulation device--.
Claim 11, “the profile contact surface” should be --the at least one profile contact surface--.
Claim 15, line 3, “controller” should be --a controller--.
Claim 16, line 1; claim 17, line 1; claim 18, lines 2 and 3; and claim 19, lines 2 and 3, “transport” should be --transporting--.
Claim 18, line 3, “extends” should be --extending--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the soil encapsulation planting location" in line 7-8.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-20 are rejected as dependent on a rejected base claim.
Claims 8 and 9
Regarding claim 13, it is unclear if the actuator for orienting seed (line 2) is the device for directionally orienting seed of independent claim 1, or a separate component.  As best understood in light of the specification, they will be interpreted as the same component.
Regarding claim 14, it is unclear if the integral rotary actuator (line 2) is the actuator for orienting seed of intervening claim 13, or a separate actuator.  As best understood in light of the specification, they will be interpreted as the same component.
Claim 15 recites the limitation "the controlled motion actuator" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites “sensor” in line 3.  It is unclear if this should be “a sensor” or “the sensor” as recited in claim 2.
Claim 18 recites the limitation "the transport device’s exit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the planter unit" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the transport mechanism" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For further examination, this will be interpreted as simply “the transporting device”.
Regarding claim 20, it is unclear if the scraper (line 2) is the mechanism of intervening claim 19, or a separate component.  As best understood in light of the specification, they will be interpreted as the same component.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 10, 13, and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koch (U.S. 2019/0223372).
Regarding claim 1, Koch discloses (Fig. 4A) a metering and planting mechanism for the singulation, orientation, and transportation of seed to the soil comprising: a singulation device (460) which is a repeating sequential continuous mechanism with at least one axis (for rotation 470) and at least one seed holding interface (461); at least one device (orienters 410, 412) for directionally orienting seed; and a transporting device (seed belt 480) with at least one seed holding interface (462) which maintains the seed orientation during transport from a seed handoff location of the seed singulation device to a soil encapsulation planting location in the soil.
Regarding claim 2, Koch further discloses (Fig. 4A) that the singulation device further comprises: a sensor (472; [0035], lines 1-4) for detecting the seed's orientation.
Regarding claim 3, Koch further discloses (Fig. 4C-4D) that the singulation device further comprises: at least one profile contact surface in the path of the seed which orients the seed based on the seed's physical geometric properties (orienters 410, 412 can be replaced with passive orienters; 
Regarding claim 5, Koch further discloses that the at least one seed holding interface further comprises: vacuum suction for holding the seed ([0031], lines 11-14).
Regarding claim 10, Koch further discloses at least one protruding profile contact surface in the seed's path of the singulation device (orienters 410, 412 can be replaced with passive orienters; [0040], lines 1-3; passive seed orienters 1383, 1386 have protruding profile contact surfaces), for pre-orienting the seed prior to sensing the seed's orientation (sensor 472 being downstream of orienters; Fig. 4A).
Regarding claim 13, Koch further discloses that the singulation device further comprises: an actuator for orienting the seed ([0040], lines 1-2; ‘active’ orienters implies an actuator).
Regarding claim 15, Koch further discloses (Fig. 1, 7) a wireless emitter and receiver system through which communication is transmitted to a controlled motion actuator, a controller, the sensor, or other peripherals ([0051], lines 3-8; [0059], lines 1-3).
Regarding claim 16, Koch further discloses (Fig. 4A, 4E) that the transport device further comprises: a repeating sequential continuous mechanism with at least one axis (for rotation 468 about pulleys 491).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Koch as applied to claims 3 and 10 above, and further in view of Mariman (EP 2 225 928).
Regarding both claims, Koch discloses the elements of claims 3 and 10 as decribed above, but does not disclose that the at least one profile contact surface further comprises at least one axis.
However, Mariman discloses (Fig. 2-6) a similar singulation device (disk 48) comprising devices (rollers 122) configured to directionally orient seed, the devices comprising contact surfaces in the path of the seed (Fig. 5) which would orient the seed based on the seed’s physical geometric properties, the profile contact surfaces further comprising at least one axis (being rotating rollers).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the orienters of Koch with rollers as taught by Mariman, given that both components are known in the art for providing a contact surface to manipulate seeds on their path along a singulating disk, and such a substitution would not affect the operation of the apparatus in any unexpected way.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Koch as applied to claim 1 above, and further in view of Gentili (U.S. 2015/0334913).
Koch discloses the elements of claim 1 as described above, and further discloses vacuum suction for holding the seed ([0031], lines 11-14).  But Koch does not disclose that the singulation device further comprises vacuum suction which is pulled from the at least one axis of the singulation device.
However, Gentili discloses a similar singulating device, where the singulation device further comprises vacuum suction which is pulled from an axis of the singulation device (Abstract; Fig. 2, Detail A).
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koch as applied to claim 1 above, and further in view of Rubiolo (WO 2019/220346).
Koch discloses the elements of claim 1 as described above, but does not disclose a soil packing mechanism which moves soil against the seed as the seed exits from the transporting device.
However, Rubiolo discloses (Fig. 4) a planting device comprising a soil packing mechanism (70.6) which moves soil against seed as the seed exits from a transporting device.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide a soil packing mechanism as taught by Rubiolo in the apparatus of Koch in order to ensure planting seeds with sufficient seed/soil contact.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Koch as applied to claim 2 above, and further in view of Schoeny (U.S. 2019/0090415).
Koch discloses the elements of claim 2 as described above, but does not disclose that the singulation device further comprises a positional encoder feedback device.
However, Schoeny discloses ([0012]) the use of positional encoders for the accurate use of singulating seed cell sensors.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a positional encoder in the singulation device of Koch, as taught by Schoeny for proper timing of the orientation sensor.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koch as applied to claim 1 above, and further in view of Reed (WO 94/26090).
Regarding claim 19, Koch discloses the elements of claim 1 as described above, but does not disclose a mechanism with at least one point of contact with the transporting device to clean away soil and debris after the transporting device exits the soil.
However, Reed discloses (Fig. 1a) a similar transporting device having a mechanism (107, 109) with at least one point of contact with the transport device to clean away soil and debris after the transport device exits the soil (Page 8, lines 13-18).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a soil cleaning mechanism on the transporting device of Koch, as taught by Reed.  Doing so would prevent soiling of the transporting device during use.
Regarding claim 20, Reed further discloses (Fig. 1a) that the mechanism includes a scraper (109).

Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Marler (U.S. 2020/0000017) in view of Koch.
Regarding claim 1, Marler discloses (Fig. 1, 5) a transporting device (550) with at least one seed holding interface (cavity 110) which maintains the seed orientation during transport from a seed handoff location of a seed source to a soil encapsulation planting location in the soil ([0023], lines 8-13).  Marler further discloses that a seed source (554) is operational to deliver seed to the transporting device ([0035]).
Marler does not disclose a metering and planting mechanism for the singulation, orientation, and transportation of seed to the soil comprising: a singulation device which is a repeating sequential continuous mechanism with at least one axis and at least one seed holding interface; or at least one device for directionally orienting seed.

Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include the metering mechanism of Koch with the transporting device of Marler in order to deliver seed to the transporting device for planting.
Regarding claim 17, Marler further discloses (Fig. 1, 5) that the transport device interface further comprises at least one pinch finger (106; [0023], lines 8-13).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Marler in view of Koch as applied to claim 1 above, and further in view of Rubiolo.
Marler in view of Koch discloses the elements of claim 1 as described above, but does not disclose a somewhat horizontal protrusion located below the seed's exit from the transport device and extending past the transport device's exit to guard the transport device from contacting soil/debris during the forward travel of the planter unit.
However, Rubiolo discloses (Fig. 3) a planting transporting mechanism having a somewhat horizontal protrusion (metallic body 70.3, strips 70.6) located below the seed's exit from the transport device and extends past the transport device's exit which guards the transport device from contacting soil/debris during the forward travel of the planter unit and pack soil around the seed.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide a horizontal protrusion as taught by Rubiolo under the transporting device of Marler in order to protect the transporting device as well as to pack soil around planted seeds.
Allowable Subject Matter
Claims 8-9 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bellefroid (U.S. 2005/0172874) orienting and flattening seeds (Abstract).
Fernández (U.S. 2021/0127564) planting seeds with particular orientations.
Funck (WO 2019/091871) pinch finger transporting device.
Friestad (U.S. 2014/0182494) singulator in the form of a belt (Fig. 22-23).
Koch (U.S. 2019/0230846) direct planting actuator transporting device (414).
Ramsay (U.S. 3,329,310) seeds oriented by operating disks (18, 26) at different speeds.
Stufflebeam (U.S. 5,848,571) (Fig. 29-30) seed orienters (600, 700).
Touchard (FR 2813159) (Fig. 1-4) seed orienters (11, 12).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.A.N./Examiner, Art Unit 3671     

/Alicia Torres/Primary Examiner, Art Unit 3671